DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 7/26/2019 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 12 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2012/0106977).
With regard claim 1, Ma et al. discloses a mobile device for exchanging messages between users of a lighting system, 
wherein the lighting system comprises a luminaire for providing illumination (Fig.1 elements 110 and 130,  see also Fig.7 element 710 
the mobile device comprising:
a data interface for transmitting a message to be stored at a memory location externally of the mobile device over one or more wired or wireless networks (see Fig.7 step 744 and para.76-78; data is stored in the "server device"; see also Fig.7 step 746, see Fig.1 element 120 as well as Fig.3 and para.52. The feature of a transmission interface is considered to be implicitly disclosed, because without a transmission interface, no message could be sent; also the features of wired or wireless networks are disclosed in para.27, 33 and 55. Moreover, also a VLC connection can be considered as a wireless network);
a user interface (see Fig.1 elements 110 and 130, where the terminals 110 and 130 show a mobile phone comprising buttons (Fig.1 elements 110 and 130)); 
at least one light sensing device (para.36 and 39; see also the "reception terminal" (Fig.1 element 130));
a processor coupled to a memory configured to hold a two-way messaging application, wherein the processor is configured to execute the two-way messaging application (Figs.3 - 5 and 7 and para.36 and 76-78, where the 
wherein the two­way messaging application comprises:
a message leaving component configured to leave the message to be retrieved via the luminaire of the lighting system (para.77-80 and Fig.7, where a message is transmitted to the server (step 744) and stored (step 746) by generating content of the message according to message generation inputs received via the user interface from a user of the mobile device (implicitly disclosed, because a "personal memo" is sent, which requires message generation via a user interface (para.77).);
using the at least one light sensing device to extract, from light emitted by the luminaire, a code embedded in the light as non-visible modulations (Fig.2 element 220, where the pulsed connection between the server (Fig.1 element 120) and the terminal (Fig.1 element 110) and para.6, 79-81, where the feature of transmitting data as non-visible modulations is a standard feature of VLC-communication (para.6: "high-speed flickering"); and
using the received code to cause the message content to be stored at the memory location in association with the luminaire for retrieval by one or more recipient users (para.46, 77-80 and Fig.7, where the message is transmitted to the server (step 744) and stored (step 746)) and
a message retrieving component configured to retrieve a message via the luminaire of the lighting system by (see Fig.7 step 730 and para. 79L):

data comprising an identifier of the luminaire (Fig.2 element 214 and para.40, where the message identification unit 214 analyzes the received message to identify a receiving object of the message, the message type, and a transmission characteristic based on the message type. In further, the visible light communication (VLC) technology may identify a spot where light reaches or a moving direction of the light (para.7). The identifier of the luminaire can be considered as message type, and a transmission characteristic of the received object in the VLC communication system.), and 
retrieving the message content from the memory location using the identifier (Fig.2 elements 230 and 215 and para.46, where if the message type is determined to be a personal memo, … upon identification of the receiving object.  The connection identification unit 215 identifies the connection of the visible light communication unit 220 to the receiving object. … If the message reception unit 212 receives a message in response from the receiving object … deletes the message stored in the storage unit 230.  … the stored message may also be 
output the message content via the user interface for consuming by the one or more recipient users (Fig.2 element 216 and para.46 and 76, where a "personal memo" needs to be consumed by the user of the terminal).
With regard claim 2, Ma et al. further discloses wherein the message leaving component is configured, in response to detecting the embedded code, to notify the user, via the user interface, that he can leave a message for retrieval via the luminaire (para.39 and Fig.7 step 742 and para.77, where a "pairing process" (step 742) is described, after which a message can be transmitted).
With regard claim 5, Ma et al. further discloses the message leaving component is configured to cause a visible change in the light emitted by the luminaire for notifying the one or more recipient users of the left message (para.39, where once the user is determined to be the next person to be served, a call message may be used to call the respective user terminal to notify the user).
With regard claim 8, which is a method claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph. 
With regard claim 9, which is a method claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph. 
With regard claim 12, which is a method claim related to claim 5, all limitation is contained in claim 5. The explanation of all the limitation is already addressed in the above paragraph. 
With regard claim 13, Ma et al. further discloses the computer program product is run on a processing unit of the computing device (para.51 and 89).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2012/0106977).
With regard claims 3 and 4, Ma et al. further discloses wherein the user interface comprises a display (Fig.1 element 110 and para.5-6).
Ma et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the message leaving component is configured to render a text input region on the display and the 
	However, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to consider a text message with a character string in a mobile phone which would be sent and displayed at the retrieving terminal, as this is state of the art technology.
With regard claims 10 and 11, which is a method claim related to claims 3 and 4, all limitation is contained in claims 3 and 4, respectively. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2015/0365787 cited because they are put pertinent to the systems and methods for performing actions based on a user's location. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633